867 F.2d 609Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kevin Barry McDONAGH, Plaintiff--Appellant,v.U.S. POST MASTER GENERAL, Defendant--Appellee.
No. 88-7307.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1988.Decided:  Jan. 11, 1989.

Kevin Barry McDonagh, appellant pro se.
Before WIDENER, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
Kevin Barry McDonagh appeals from the district court's order dismissing McDonagh's suit against the United States Postmaster General alleging non-delivery of a letter McDonagh mailed.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McDonagh v. U.S. Post Master General, C/A No. 88-2340 (D.S.C. Oct. 13, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.